ICJ_180_ApplicationCERD_ARM_AZE_2021-12-07_ORD_01_NA_03_FR.txt.                               DÉCLARATION DE M. LE JUGE AD HOC KEITH

[Traduction]

      Absence de demande de rapatriement des détenus dans la requête de l’Arménie — Plausibilité
d’un droit à un patrimoine culturel reconnu par la CIEDR — Risque de préjudice irréparable.


       1. J’aborderai deux points dans la présente déclaration.


       2. Le premier concerne la libération, demandée par l’Arménie, des Arméniens faits prisonniers
par l’Azerbaïdjan pendant ou immédiatement après le conflit de 2020. Je suis d’accord avec la Cour
lorsqu’elle explique, au paragraphe 60 de l’ordonnance, que la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (ci-après la «CIEDR») n’oblige pas de
manière plausible l’Azerbaïdjan à rapatrier ces personnes.


       3. Outre cette raison de rejeter la demande de libération, j’appelle l’attention sur l’objet
essentiel des mesures conservatoires. Le caractère intrinsèque de telles mesures, reflété à l’article 41
du Statut de la Cour, est de sauvegarder les droits revendiqués par l’une ou l’autre des parties, en
l’occurrence la demanderesse, comme la Cour le rappelle clairement au paragraphe 44 de
l’ordonnance. Dans la liste des demandes énoncées au paragraphe 97 de la partie IV («Remèdes
sollicités») de la requête déposée par l’Arménie auprès du Greffe le 16 septembre 2021, il n’est nulle
part question de la libération ou du rapatriement de ces Arméniens détenus par l’Azerbaïdjan. Les
deuxième et sixième moyens mentionnés au point A de l’alinéa 2 du paragraphe 97 de la requête
concernent uniquement les droits des Arméniens en détention et il n’est nullement fait référence à un
droit à être rapatrié ou libéré dans les remèdes sollicités au fond. De même, dans la partie relative
aux faits étayant sa demande en indication de mesures conservatoires, l’Arménie s’en tient au
traitement des Arméniens qui se trouvent en détention (par. 104-112). C’est à ces questions que la
Cour, à juste titre, a consacré la première mesure conservatoire indiquée à l’alinéa a) du point 1) du
dispositif de l’ordonnance.


       4. Le second point concerne les raisons pour lesquelles j’ai voté contre la mesure relative au
patrimoine culturel, énoncée à l’alinéa c) du point 1) du dispositif de l’ordonnance. Les droits
protégés par la CIEDR pertinents en l’espèce sont limités : il s’agit du droit à la liberté de pensée, de
conscience et de religion (art. 5, al. d) vii)) et du droit de prendre part, dans des conditions d’égalité,
aux activités culturelles (art. 5, al. e) vi)). Le premier de ces droits peut, dans bien des cas, être exercé
sans accès à des lieux physiques ; quant au second, je ne vois rien dans le dossier qui prouve
réellement qu’il ait été méconnu. La CIEDR n’accorde pas de protection au patrimoine culturel en
tant que tel, mais d’autres instruments internationaux le font, de façon soigneusement limitée.
L’Arménie comme l’Azerbaïdjan sont parties à plusieurs de ces instruments. Je ne considère pas que
l’affaire du Temple de Préah Vihéar soit pertinente en la présente espèce 1. La Cour était à même
d’en connaître au fond en vertu de l’acceptation unilatérale de sa juridiction par les deux parties, sans
réserve particulière, et non en vertu de la compétence limitée que lui confère l’article 22 de la CIEDR.


      5. Ensuite, si la CIEDR prévoit effectivement que les sites qui abritent le patrimoine culturel
arménien doivent être accessibles, il me semble toutefois, d’après mon interprétation des éléments
de preuve, que l’accès à ces sites est rendu difficile par la présence de mines terrestres et le manque

        1 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge

c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II),
p. 537.

                                                  -2-

d’informations sur l’emplacement de ces dernières, et non pas en raison de l’origine nationale ou
ethnique des visiteurs. En outre, les initiatives des autorités azerbaïdjanaises pour restaurer les biens
endommagés par la guerre et entreprendre des travaux publics ne sauraient être vues comme des
violations plausibles des droits particuliers énoncés dans la convention.


        6. Enfin, selon mon interprétation du dossier, je ne vois rien qui établisse l’existence d’un
risque réel et imminent de préjudice irréparable susceptible d’être causé au droit relatif au patrimoine
culturel. Les éléments dont dispose la Cour actuellement ne suffisent pas à satisfaire ce critère très
strict.



                                                            (Signé)     Kenneth KEITH.

                                             ___________

